."` IN THE \/\O\ \L\D[.V| "6§

COURT OE` CRIMIAL APPEALS
AUSTIN/ TEXAS

Ex parte §
Valentin Moreno, Jr. § Writ No. 49,474-05

. RECEIVED lN
Appllcant § CouRT oF chM\NAL APPEALS

APPLICANT'S FINAL AMENDMENTS TO
APPLICANTION FOR WRIT OF HABEAS CORPUS

 

 

lEC 04 2015
TO THE MOST HONORABLE COURT OF CRIMINAL APPEALS:
Comes Now, Valentin Moreno, Jr., Applicant, pro se in the above referenced
' Abel Acosta, C|erk
cause and respectfully files, 'Applicant's Final Amendments To Application For

Writ Of Habeas Corpus. In support, thereof, Applicant submits the following:

I .
JURISDICTION

This most Honorable Court poses exclusive jurisdiction over the these habeas
corpus proceedings and the subject-matter, herein, pursuant to Chapter ll in the

Texas Code of Criminal Procedure.

II.
STATEMENT OF CURRENT FACTS

 

l. Applicant filed a successive pro se writ of habeas corpus application1 on

June 15, 2015. Challenging a jury's verdict of guilty of capital murder.

2. The Attorney representing the State, filed the State's Original Response
and Answer, on july 8, 2015.

3. The trial Court adopted the State's proposed Findings of Fact, Conclusions

of Law, Recommendation and Order, on July 20, 2015.

4. Applicant's application was recieved and presented to this Honorable Court,

on September 22, 2015.

5. On November 51 2015, this Honorable Court granted, Applicant's Motion For
Leave And To Stop Writ Of Habeas Corpus Review; Applicant wasqpyen(30) PURSUANT TO ARGUMENT (A), APPLICANT ADDITIONALLY

 

CONTENDS/ THE THE SCIENTIFIC EVIDENCE HE HAS PRESENTED 'CONTRADICTS SCENIETC

 

EVIDENCE RELIED ON BY THE STATE AT TRIAL.' THUS, APPLICANT ARGUES/ THAT

 

HE HAS MET THE PROVISIONS SET FORTH BY ARTICLE 11.073 IN THE TEX. CODE OF

 

CRIM. PROCD. PURSUANT TO ARGUMENT (B)/ APPLICANT CONTENDS THAT WITNESS

 

BEATRICE TREVINO'S RECANTATION AND MIS-IDENTIFICATION CLAIM/ NEEDS TO BE

 

REASSESSED AND CONSIDERED IN CONJUCTION WITH THE SUGGESTIVE POST EVENT

 

INFORMATION TREVINO WAS EXPOSED TO BE THE STATE AND NEWLY DISCOVERED

 

SCIENTIFIC EVIDENCE ON POST EVENT INFORMATION/MISINFORMATION GIUEMDETKN.UJ

 

PURSUANT TO ARGUMENT (C)/ APPLICANT CONTENDS/ THAT THE STATE INFLUENCED

 

NW)CR TAINTED WITNESS YVONNE GONZALES' D§{IURB{UBHIEKETBIJOFDPPEKDNT/ BY

 

BY DETECTIVES TELLING GONZALES THAT APPLICANT WAS A GANG MEHBER. THAT, WAS
l

 

HUHUICULLYSUXDSUNEI{STEMDU‘DUUW@EIIL GISHIRLK;IHSNWHBE,THEUIN.

[l] PURSJANI‘ 'IO GRO.ND l\lIV|BER CNE, APPLIC`ANI‘ ]l\]VCKES ARI'ICL.E 11.073/ W'IEREAPPLICABLE.

 

Rev.Ol/i4/l4

 

GR()UND T\VO:

APPLICANT IS INNOCENT AND THIS CONVICTION IS THE RESULT OF
INEFFECTIVE ASSISTANCE OF COUNSEL: VIOLATING THE 5TH AMEND-/
6TH AMEND. AND THE 6th AMENDMENT OF THE U.S. CONSTITUTION.

 

FACTS SUPPORTING GROUND T\VO:

 

THE PRIMARY CONVICTION IS THE RESULT OF THE FOLLOWING ACTS OF

 

INEFFECTIVE ASSISTANCE OF COUNSEL: (A) COUNSEL FAILED TO
INVESTIGATE AND GER A FIRM GRASP OF DR. A.J. ALAMIA'S PROPSED

SCIENTIFI TESTIMONY; TRIAL COUNSEL INJECTED A PREJUDICIAL EXPERT

 

wITNESS (DR. ALAMIA) INTO THE TRIAL. (B) COUNSEL FAILED JNVESI‘IGAIE
AND GET A FIRM GRASP, OF THE ALLEGED IDENTIFICATION OF APPLICANT'S

EYES AND THE INFORMATION ON SUCH AN IDENTIFICATION. ADDITIONALLY/

 

CONSEL FAILED TO CONSULT AND PRESENT DR. PAUL MICHEL. (C) CUREEL

FAILED TO INVESTIGATE AND GE A FIRM GRASP OF THE BALLISTIC-

RELATED EVIDENCE. ADDITIONALLY FAILED TO CONSULT AND PRESENT A
BALLIS EXPERT MAX SCOTT. (D) COUNSEL FAILED TO INVESTIGATE AND

GET A FIRM GRASP/ ON PRIOR INCIDENTS INVOLVING DETECTIVE JOSEPH

Rev. 01/14/14

 

BUENROSTRO AND THE APPLICANT/ AND BRING THEM TO THE ATTENTION

 

OF THE JURY. SPECIFICALLY, AN INCIDENT WHERE DET. BUENROSTRO

 

HAD THREATENED TWO JUVENILES INTO SIGNING FALSE STATEMENT

 

AGAINST THE APPLICANT. (E) COUNSEL FAILED TO PROTECT APPLICANT'S
INTEREST AND CONSTITUTIONAL RIGHTS/ AFTER STATE WITNESS BEATRICE

TREVINO REVEALED WHAT HAD OCCURRED BETWEEN HER AND THE H{HKUKR/

 

(e.g., COUNSEL FAILED TO AS FOR A CONTINUANCE/ TO INVESTIGATE

 

 

THE POST-EVENT INFORMATION BREATRICE TREVINO HAD BEEN EXPOSED

AND HOW IT INFLUENCED HER IDENTIFICATION. FAUHNG HJREQUEST THAT

 

BEATRICE TREVINO'S IDENTIFICATION BE SUPPRESEED AND STRIKEN H€M

THE REDORD. BASED ON BEATRICE TREVINO'S IDENTIFICATION HAVING

 

BEEN CONTAMINATED BY THE STATE. FAILED TO REQUEST A MISTRIAL/

PURSUANT TO THE STATE NOT DISCLOSING THE PRE-TRIAL INCIDENT

BETWEEN BEATRICE TREVINO AND THE PROSECUTOR AND THAT BEATRICE

TREVINO'S IDENTIFICATION HAD BEEN CONTAMINATED BY THE STATE.

 

l

FAILED TO REQUEST A JURY CHARGED THAT INFORMED THE JURY HOW SUGGESTIVE POST-

 

qu@;LNEQRMAIION;c N EFFECT AN EYEWITNESS MEMORY).

9

Rev. 01/14/14

 

GROUND THREE:

APPLICANT IS INNOCENT AND THIS CONVICTION WAS OBTAINED BE THE
THE CUMULATIVE EF`FECT OE` DENIAL AND VIOLATIONS OE` THE STHAMEND.,
6TH AMEND. AND 14‘1‘[~1 AMENDMENT OE` THE U.S. CONTITUTION.

 

FACTS SUPPORTING GROUND THREE:

THE PRIMARY CONVICTION WAS OBTAINED BY THE E`OLLOWING CONTITUTIONAL

VIOLATIONS: PROSECUTORIAL MISISCONDUCT AND INEE`FECTIVE ASSISTANCE

 

OE` COUNSEL. HEREIN/ GROUND NUMBER ONE AND GROUND. NUMBER TWO

 

ARE ADOPTED AND RESTATED.

 

 

 

 

 

 

 

 

 

10

Rev. ()l/l4/l4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ll

Rev. Oi/l4/i4

GR()UND FOUR:
APPLICANT IS INNOCENT AND THIS CONVICTION WAS OBTAINED BY

 

VIOLATIONS OF THE 5TH AMEND./ 6TH AMEND./ BTH AMEND./ AND
THE 14TH AMENDMENT OF THE UNITED STATES CONSTITUTION.

 

FACTS SUPPORTING GROUND FOUR:'
APPLICANT'S CLAIM OF INNOCENCE HEREIN, IS INTERTWINED WITH THE

 

CONSITUTIONAL VIOLATIONS CITED AND ARGUED IN GROUND NUMBER ONE/

 

GOUND NUMBER TWO AND GROUND NUMBER THERE OF THIS APPLICATION.

 

(AMENDMENTS)> PURSUANT TO A PRIMA FACIE SHOWING OF ACTUAL INNOCENCE, THE

 

FOLLOWING IS CUMULATIVELY SUBMITTED: THE PRIMARY CONVICTION IS BASED ON THE

 

TRIAL IDENTIFICATIONS BY WITNESSES (RAUL C-I.]ERRER), YVCI\NE (H\]ZALES & BE`A'IRICE ']REV'.|ND)/

 

AND SCIENTIFIC TESTIMONY OF (I:R. A.J. ALA[V[[A). FIRST, GONZALES HAS RECANTED HER

 

TRIAL IDENTIFICATION OF THE APPLICANT/ SPECIFICALLY AN'IMPROBABLE' "EYES"

 

IDENTIFICATION. ADDITIONALLY/ FCRE[\EIC CPIUVIE!]RY SECIALISI‘ DR. PAUL lV[[G-lEL, EU]ND

 

GONZALES' IDENTIFICATION OF THE "EYE" BLATANTLY INVALID'. EUR]I-IERIV[RE/ BALLISI'ICS

 

EXPERT MAX SCOTT DETERMINED/ THAT GONZALES' TRIAL VERSION OF` THE SHOOTING

 

WAS MISLEADING AND FALSE. GINZALES' ]IENI'IFICA'I'ICN @` APPLICDNI"S EMES, WAS BASF_D AND

 

OCRE{B;RATED CN HER VERSICN OF ‘]I-]E S-IDI‘ING. THESE TWO EXPERTS "CORROBORATE" THE

 

12

Rev. Ol/l4/l4

 

MISIDENTIFICATION, GONZALES HAS REVEALED. SECOND, BEATRICE TREVINO RE[`ANIED

 

 

AND ADV[[‘I'IED S-]E MIS]DENI'IE‘IED ']I-]E APPLICANI‘. [2] ADDITIONALLY/ THERE ; IS NOW MTC

EVIDENCE O.\] ]§CSI' EVENI‘ W[[S]I_\IEUVIA'I'ICI\i/]l\]ECRlVIA'I'ICI\L THAT SHOWS/ THE STATE INFLUENCED

 

 

AND CONTAMINATED TREVINO'S IDENTIFICATION OF' THE APRLICANT,_;AFTER TREVINO

CONFESSED TO THE PROSECUTOR SHE BELIEVED SHE HAD_MISIDENTIFIED ']I‘]E APPLICANI'.

 

 

THIRD, DR._`A\_LAMIA'S SCIENTIFIC TESTIMON¥/ WHICH THE STATE RELIED_ON TO

CORRQBORATE THE _TESTIMONIES,__._QE_=_\=THE STATE'S WI_TNESSES.. HAS NOW BEEN,SHOWN TO

 

HAVE BEEN MISLEADING AND INCORRECT.'- IN A NUTSHELL, MOST OF THE EVIDENCE 'IHAT

THE` STI-\TE USED TO OBTAIi_\l THIS. CONVICTION/ HAS NOW BEEN SHOWN TO HAVE BEEN

 

,UNRELIABLE, M;SLEADING AND_INCORRECT. THUS, ESTABLISHING A PRIMA EACIE

 

 

SHOWiNG OF ACTUAL INNOCENCE. BUT/ IN THE INTEREST OF JUSTICE AND ON BEHALF

>OF AN INNOCENT MAN/ TAKE "ALL" THE EVIDENCE THAT POINTS TO APPLICANT'S

 

,INNOCENCE, (E.G., STORE ATTENDANT'S sTATEMENT, ALL wITNESSES THAT cLAIM
mxmnmmransmorcaufn208 N.J. 208 AND THE EXPERTS WHO TESTIFIED THEREIN.

 

APPLICANT VIGOROUSLY CONTENDS, HE HAS PRESENTED CREDIBLE SCIENTIFIC ENIUHIE

 

THAT CONTRADICTS THE SCIENTIFIC EVIDENCE RELIED ON BY THE STATE AT HIS

 

TRIAL.

 

APPLICANT CONTENDS/ THAT HE HAS ESTABLISHED THE PROVISIONS IN ARTICLE

11.073 OF THE TEXAS CODE OF CRIMIAL PROCEDURE.

 

 

 

 

 

 

 

15

Rev.01/14/14

 

WHEREFORE, APPLlCANT PRAYS THAT THE COURT GRANT APPLICANT
RE.LIEF TO WHlCH HE MAY BE ENTITLED lN THle PROCEEDING.

V ERIFICATI()N

This application must be verified or it will be dismissed for noncompliance For
verification'purposes, an applicant is a person filing the application on his or her own behalf A
petitioner is a person filing the application on behalf of an applicant, for cxample, an applicant’s
attorney An inmate is a person who is in custody

The inmate applicant must sign either the “Oath. Bc.t`ore a Notary P`ublic"’ before a
notary public or the “lfn,mate`s Declaration" without a notary public. .lt` the inmate is represented
by a licensed attorney, the attorney may sign the "Oath Bci`ore a Notary Publi`c” as petitioner and
then complete “Petitioner’s [nforination.” A non~inmate applicant must sign the “Oath-Before a
Not'ary Public” before a notary public unless he is represented by a licensed attorney in which
case the attorney may sign the verification as petitioner

A non-inmate non-attorney petitioner must sign the "Oath Bet`ore' a Notary Public”
before a notaryjp_ublic and must also complete "Petition.er’s information.” An_ inmate petitioner
must sign either the “Oath Before a Notary Public” before a notaiy public or'the “lnmate.=’s
Decl`aration?’ without a notary public and must also complete the appropriate “Pe'titio'ner’s`
Informatio_n_-.”

OATH` BEF()`REv A NOTARY PUBLIC
STATE OF TEXAS
CoUNTY or §%”e,s~
MM/é% /'/t /7% f€/L 0 g , being duly sworn, under oath says:v “I am
the applicant»/ petitioner (circle one) in this action and know the contents of the above

application for a Writ of habeas corpus and, according t_o my bciicf, the facts stated in the
application are true.”

Signarure Petitioner (ci`rcle one)

SUBSCRIBED AND SWORN TO BEFORE M-E THIS DAY OF , 20

 

Signature of Notary Public

Rev. 0.1/14/14

 

 

PETITIONER’S [NFORMATION

Pctitioner’s printed name:

 

Statc bar number, ii" applicable

 

Addrcss:

 

 

 

Telcphone:

 

Fax:

 

INM:ATE’S DECLARATI()N

l, %L/§//§m///v »¢%0 reyes j , am the applicant / petitioner (c`ircle o.ne) and-

 

being presently incarcerated in gte //‘“e/)c% M/_ ,¢Z/er/;¢ /» , declare under penalty of

perjury that, according to my beliet`, thc facts stated in the above application are true and correct.

Sisned on /%/0 §,»// ,20/,